         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 1 of 39



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION


                                                         Case No. ___________
ADAM ROVINELLI, JENNIFER CARLOS,
and JUAN VASQUEZ, Individually and on
Behalf of All Other Persons Similarly Situated,          CLASS ACTION
                                                         COMPLAINT
               Plaintiffs,
                                                         Jury Trial Demanded
               v.

TRANS WORLD ENTERTAINMENT
CORPORATION and SYNAPSE GROUP, INC.

               Defendants.

                                          COMPLAINT

       Plaintiffs, Adam Rovinelli (“Rovinelli”), Jennifer Carlos (“Carlos”), and Juan Vasquez

(“Vasquez”) (collectively “Plaintiffs”), by their attorneys, allege the following on behalf of

themselves and all others similarly situated (the “Subclasses” (defined below)), on information

and belief based, inter alia, upon the investigation of their counsel, except as to those allegations

which pertain to the named Plaintiffs and their attorneys, which are alleged on personal

knowledge. Named as Defendants are Trans World Entertainment Corporation (“Trans World”)

and Synapse Group, Inc. (“Synapse,” and together with Trans World, “Defendants”).

                                  NATURE OF THE ACTION

       Defendants used highly aggressive sales tactics to charge thousands of consumers for,

and profit millions of dollars from, bogus “loyalty memberships” and magazine subscriptions,

which consumers did not consent to purchase. This class action complaint seeks to remedy

Defendants’ design and use of deceptive and misleading “Negative Option Marketing” such as

“Free-To-Pay” conversions which lure consumers, such as Plaintiffs and the Subclasses’
           Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 2 of 39



members, with free offers, causing consumers to unknowingly and automatically become

enrolled in unauthorized monthly charges for worthless subscriptions and memberships, whereby

Trans World and its third-party marketing partners, including Synapse, charged consumers’

credit cards, debit cards and/or bank accounts without consumers’ authorization, knowledge or

consent.

       Defendants’ lucrative scheme and predatory business model utilizes a host of highly

misleading, confusing, unlawful, deceptive, and unfair acts and practices that deceive consumers.

These acts and practices include, but are not limited to, the following: (1) enrolling and billing

consumers for memberships and subscriptions without their authorization, knowledge or consent;

(2) failing to provide consumers, such as Plaintiffs and the Subclasses’ members, with all the

material terms of the “Free-To-Pay” conversion prior to obtaining consumers’ signatures; (3)

failing to disclose to consumers, such as Plaintiffs and the Subclasses’ members, all material

terms of the “Free-To-Pay” conversion in a clear and conspicuous manner; (4) failing to clearly

and conspicuously disclose to consumers, such as Plaintiffs and the Subclasses’ members, all

material terms of the transactions before obtaining consumers’ billing information; (5) failing to

obtain the consent of consumers, such as Plaintiffs and the Subclasses’ members, before

charging consumers’ credit cards, debit cards and/or bank accounts; (6) failing to obtain the

consent and authorization of consumers, such as Plaintiffs and the Subclasses’ members, before

transmitting and sharing consumers’ personal and confidential billing information with

Defendants’ marketing partners; (7) failing to clearly and conspicuously disclose to a consumer,

prior to the consummation of a transaction, the exact nature and extent of Defendants’ auto-

renewal, refund, return, or cancellation policies; (8) misrepresenting the nature and terms of

Defendants’ auto-renewal, refund, return, or cancellation policy; (9) failing to provide a simple



                                                2
         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 3 of 39



mechanism for consumers, such as Plaintiffs and the Subclasses’ members, to stop recurring

charges from being placed on the their credit cards, debit cards and/or bank accounts; (10) failing

to clearly and conspicuously disclose to consumers, such as Plaintiffs and the Subclasses’

members, that Defendants are passing consumers’ personal, financial and billing information to

Defendants’ third-party marketing partners; and (11) failing to obtain the consent of consumers,

such as Plaintiffs and the Subclasses’ members, before Defendants’ charge consumers’ credit

cards, debit cards and/or bank accounts.

                                           PARTIES

   1.       Adam Rovinelli is, and at all relevant times was, a resident of 25 7 Springs Lane,

Apartment 306, Burlington, Massachusetts 01803.

   2.       Jennifer Carlos is, and at all relevant times was, a resident of 79 Maplehurst Avenue,

East Longmeadow, Massachusetts 01028.

   3.       Juan Vasquez is, and at all relevant times was, a resident of 123 Church Street,

Enfield, Connecticut 06082.

   4.    Trans World is a New York corporation and has a principal place of business at 38

Corporate Circle, Albany, New York 12203

   5.       Trans World’s primary business segment is “For Your Entertainment” (“FYE”), one

of the largest specialty retailers of entertainment, video and music related products, operating

approximately 270 stores in the United States, including 6 in Massachusetts, and the website

www.fye.com.

   6.       Synapse is a subsidiary of Meredith Corporation, an Iowa corporation, and has a

principal place of business at 225 High Ridge Road, Stamford, Connecticut 06905.




                                                3
         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 4 of 39



   7.       Synapse is the largest magazine marketer in the United States, targeting customers in

non-traditional marketing channels such as retail stores, including FYE, airline frequent flyer

programs, catalog companies, and credit card issuers.

                                 JURISDICTION AND VENUE

   8.       This Court has jurisdiction over the subject matter of this action pursuant to the

Class Action Fairness Act, 28 U.S.C. § 1332(a). Plaintiffs further allege upon information and

belief that the number of members of the Subclasses is at least 100 and that the aggregate amount

in controversy for Plaintiffs and the Subclasses’ members exceeds $5 million.

   9.       This Court also has jurisdiction under 28 U.S.C. § 1331, because this action is

brought pursuant to the Electronic Funds Transfer Act (“EFTA”), 15 U.S.C. § 1693 et seq.

   10.      Venue and personal jurisdiction in this District are proper pursuant to 28 U.S.C. §

1391(b) because Plaintiff Rovinelli resides within this District and Defendants do or transact

business within this District.

                     DEFENDANTS’ DISCLOSURE REQUIREMENTS

FREE-TO-PAY CONVERSIONS

   11.      Under the Federal Trade Commission’s (“FTC”) “Guide Concerning the Use of the

Word ‘Free’ and Similar Representations,” when a business makes a “Free” or similar offer, “all

of the terms and conditions upon which one can receive and retain the ‘Free’ item should be set

forth clearly and conspicuously at the outset of the offer so as to leave no reasonable probability

that the terms of the offer might be misunderstood.” 16 C.F.R. Part 251.

   12.      The Attorney General of Massachusetts, along with numerous other states’ Attorney

Generals, stressed to the FTC the following: “Free to pay conversion marketing uses a form of

trickery, and sleight of hand as it were, to reap millions from consumers in a manner flatly



                                                4
           Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 5 of 39



contrary to the ordinary rules of consumer transactions. There is an inherent deception built into

these plans by the marketers …” See Vermont, et.al.’s comments to FTC’s “Prenotification

Negative Option Rule” (Oct. 13, 2009) at p. 3 (hereinafter “AGs’ Comment Letter”). A copy of

the AGs’ Comment Letter is annexed hereto as Exhibit A. The AGs’ Comment Letter highlights

the “significant problems inherent in negative option trial conversions …”             The problems

include, but are not limited to, the following:

                  a. The misleading character of negative options advertised as
                     involving “free” or “trial” offers. The long-term impression
                     created by this type of terminology is that consumers have no
                     obligation to do anything, not that their silence after
                     acceptance of the offer will open them to recurrent charges of
                     unlimited duration;

                  b. Consumers’ lack of awareness as to the existence of ongoing
                     periodic charges to their credit cards, debit cards and/or bank
                     accounts, in connection with trial conversions; and

                  c. The piling up of trial conversion charges over long periods of
                     time, amounting to substantial amounts of money, even
                     where consumers make little or no use of the goods or
                     services offered.

Id. at p. 4 (emphasis in original).

     13.     Guidance from the Massachusetts Attorney General and other Attorneys General

indicate that in a “Free-To-Pay” conversion, informed consent cannot be given at the outset of a

trial period “because the trial period is most often touted without obligation or risk free and

because it can and does lull customers into a state of forgetfulness; only at the end of the trial

does the relationship between consumer and business transform into one in which the consumer

is actually being charged.” Id. at p. 7




                                                  5
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 6 of 39



    14.         The AGs’ Comment Letter further states that “[t]he complaints we receive

underscore the inherently deceptive nature of trial conversions, render retailers’ disclosures

meaningless and confuse and dupe even the most sophisticated consumer.” Id. at p. 5

    15.         Guidance from the FTC indicates that the “material terms” in “Free-To-Pay”

conversions include, but are not limited to, the following:

                    a. the fact that the consumer will be charged a specified amount each payment
                       period (e.g., each month) until he or she cancels;

                    b. the fact that the amount of the charge may change, if true, and the amount to
                       which it will change, if known;

                    c. the date on or about which the consumer will be charged each payment
                       period;

                    d. how the consumer may cancel, including necessary contact information,
                       such as an e-mail address or phone number;

                    e. the fact that there is a no-refund policy, if true;

                    f. the minimum purchase obligation, if any;

                    g. the length of the free trial period; and

                    h. the date by, or the time period within, which a cancellation request must be
                       received to avoid being charged at all.
See
https://www.ftc.gov/system/files/documents/federal_register_notices/2014/07/140725negativeop
tionfrn1.pdf (last visited November 7, 2018).


          16.     Senator Charles D. Rockefeller IV, Chairman of the U.S. Senate Committee on

Commerce, Science, and Transportation (the “Senate Committee”), launched an investigation

into e-commerce marketing practices in May, 2009 after thousands of online consumers

complained to state Attorneys General, the Better Business Bureau, and other consumer

advocates, of misleading and deceptive enrollment in various membership plans.                These

consumers complained that they did not consent to enrolling in membership plans and only


                                                     6
           Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 7 of 39



learned that they were enrolled in membership plans after eventually seeing unauthorized

charges        on     their     credit      card      or       checking      account       statements.            See

https://www.gpo.gov/fdsys/pkg/CHRG-111shrg54917/pdf/CHRG-111shrg54917.pdf (last visited

November 5, 2018).

         17.        The Senate Committee found abundant evidence that these aggressive sales tactics

use a “free trial” period to automatically enroll members, after which they periodically charged

consumers until consumers affirmatively canceled the memberships. These marketing schemes

took advantage of consumers’ expectations that they would have an opportunity to accept or

reject the membership at the end of the “free trial” period. Id.

         18.        As a result of the investigation and findings, it was determined that “Free-To-

Pay” conversions require a heightened level of disclosure to avoid misleading the reasonable

consumer. Id.

         19.        A violation of the Federal Trade Commission Act, the Federal Consumer Credit

Protection Act or other Federal consumer protection statutes within the purview of M.G.L. c.

93A, s. 2 is considered a per se violation of M.G.L. c.93A, s. 2.

         20.        Under Massachusetts law, it is unlawful and an unfair and                      deceptive trade

practice for a seller: “(a) To fail to clearly and conspicuously1 disclose to a buyer, prior to the

consummation of a transaction, the exact nature and extent of the seller’s refund, return, or

cancellation policy (emphasis added); (b) To misrepresent the nature and terms of the seller’s



1
          “Clear and Conspicuous Disclosure. Without limiting any other provisions of law, disclosures required
by these regulations shall be of such size or color contrast and so placed as to be readily noticeable to purchasers or
prospective purchasers reading advertising, sales promotional literature, or invoices containing same, or reading any
representation as to content on the container in which the product is packed, or inspecting a product before
installation or with a minimum of disassembly after installation. A term is conspicuous when it is so written that a
person against whom it is to operate ought to have noticed it. Language in the body of a form is ‘conspicuous’ if it is
in larger or contrasting type or color.”


                                                           7
             Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 8 of 39



refund, return, or cancellation policy; and (c) To fail to perform any promises made to a buyer in

connection with the refund, return, or cancellation privileges.”                     940 CMR 3:13(4) (a)-(c)

(emphasis added).2

     21.         It is a violation of the EFTA and Regulation E when the seller debits credit cards,

debit cards and/or bank accounts on a recurring basis but (1) fails to obtain consumers’

authorization for pre-authorized electronic transfers or (2) fails to provide consumers a copy of a

written authorization signed, or similarly authenticated, for preauthorized electronic fund

transfers.

     22.         Under the Connecticut Unfair Trade Practices Act (“CUTPA”) it is an unfair or

deceptive practice to: “Advertise any merchandise or service as free by the use of the word ‘free’

or any other terms of similar import when the merchandise or service is not, in fact, free (see

subsection (d) of this section). Failure to disclose any and all terms, conditions and obligations

required of the consumer shall be a violation of sections 42-110b-1 to 42-110b-31, inclusive, of

the Regulations of Connecticut State Agencies.” Conn. Gen. Stat. § 42-110b.

                        PLAINTIFFS’ SPECIFIC STATEMENTS OF FACTS

    I.        ROVINELLI

           23.     In or around November 2017, Rovinelli made a purchase at an FYE store in

Salem, New Hampshire, using his personal credit card (“Rovinelli’s credit card”). At the time of

his purchase, an FYE sales representative verbally solicited Rovinelli for a “free” “VIP

membership rewards card” (“VIP Backstage Pass”) along with a “free” magazine offer

(collectively referred to herein as “free offers” or “free trials”).



2
         940 CMR 3.00 (General Regulations) and 940 CMR 6.00 (“Retail Advertising”) are promulgated
pursuant to M.G.L. c. 93A, s. 2(c) for purposes of determining whether conduct, terminology or representations
involve unfair methods of competition or unfair or deceptive acts or practices, in violation of M.G.L. c. 93A, s. 2(a).

                                                          8
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 9 of 39



          24.   Prior to obtaining Rovinelli’s consent to the free trials, Defendants failed to

clearly and conspicuously disclose the material terms, including but not limited to: the amounts

that would be charged to Rovinelli’s credit card, the dates of those future charges, the

membership and subscription auto-renewal features, the cancellation policies, the refund

policies, and that the magazine subscription was with, and would be charged by, Trans World’s

marketing partner, Synapse.

          25.   Rovinelli accepted the “free” offers but was not informed that the offers were

actually free-to-pay conversions for which his credit card would be automatically billed and the

paid subscriptions/membership would auto-renew until he affirmatively and separately cancelled

each subscription/membership. Trans World’s VIP Backstage Pass membership and Synapse’s

magazine subscriptions were unwanted, worthless and not authorized by Rovinelli or the

Subclasses’ members.

          26.   If Defendants had adequately disclosed the material terms of the magazine

subscriptions and VIP Backstage Pass membership, Rovinelli would not have accepted the “free”

offers.

          27.   On or about February 25, 2018, Rovinelli’s credit card was charged a total of

$42.00 for an “online, mail or telephone transaction” for magazines by Synapse without

Rovinelli’s authorization, knowledge or consent.

          28.   Likewise, on or about March 1, 2018, Rovinelli’s credit card was charged $11.99

for an “in-person transaction” for “FYE Backstage Pass” by Trans World without Rovinelli’s

authorization, knowledge or consent.




                                               9
         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 10 of 39



         29.   Sometime between November 2017 and February 25, 2017, Trans World

transmitted Rovinelli’s personal and confidential financial information to its marketing partner,

Synapse, without Rovinelli’s knowledge, authorization or consent.

         30.   Trans World derived a financial gain from its marketing partner, Synapse,

charging Rovinelli for unwanted magazine subscriptions, but Rovinelli derived no benefit from

the subscriptions.

         31.   In or around March 2018, Rovinelli contacted FYE to complain about the

unauthorized membership and magazine charges. Trans World later refunded Rovinelli $11.99

for one month of VIP Backstage Pass membership fees, but Defendants failed to refund

Rovinelli interest or issue any refund for any of the unauthorized magazine charges.



   II.     CARLOS

         32.   On or about November 10, 2017, Carlos made a purchase at an FYE store in

Holyoke, Massachusetts using her personal debit card (“Carlos’ debit card”). At the time of her

purchase, an FYE sales representative verbally solicited Carlos for the “free” offers.

         33.   Prior to obtaining Carlos’ consent to the free trials, Defendants failed to clearly

and conspicuously disclose the material terms, including but not limited to: the amounts that

would be charged to Carlos’ debit card, the dates of those future charges, the membership and

subscription auto-renewal features, the cancellation policies, the refund policies, and that the

magazine subscriptions included in the free trials would be charged by Synapse.

         34.   Carlos accepted the “free” offers but was not informed that the offers were

actually free-to-pay conversions for which her debit card would be automatically billed and that

the paid subscriptions and membership would automatically renew until she affirmatively, and

separately, cancelled both the subscriptions and the VIP Backstage Pass membership.
                                                10
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 11 of 39



          35.    The magazine subscriptions were unwanted, worthless and not authorized by

Carlos or the Subclasses’ members. On or about January 16, 2018, Synapse, without Carlos’

authorization, knowledge or consent, charged Carlos’ debit card $14.00 for magazine

subscriptions.    If Defendants had adequately disclosed the material terms of the magazine

subscriptions and membership, Carlos would not have accepted the “free” offers.

          36.    Trans World derived a financial gain from its marketing partner, Synapse,

charging Carlos for unwanted magazine subscriptions, but Carlos derived no benefit from the

subscriptions. Trans World transmitted Carlos’ personal and confidential financial information

to its marketing partner, Synapse, without Carlos’ knowledge, authorization or consent.

          37.    In or around January 2018, Carlos cancelled the magazine subscriptions. Despite

Carlos’ cancellation, and that fact that she was billed without her knowledge, authorization or

consent, Defendants failed to issue any refund to Carlos for the unauthorized magazine charges.

   III.     VASQUEZ

          38.    In or around September 2016, Vasquez made a purchase at an FYE store in

Massachusetts using his personal debit card (“Vasquez’s debit card”). Without his authorization,

knowledge or consent, Trans World enrolled him in its VIP Backstage Pass membership and

began charging Vasquez’s debit card $11.99 per month around October 2016.

          39.    Trans World’s VIP Backstage Pass membership is worthless, useless, and

unwanted by Vasquez and the Subclasses’ members.

          40.    In or around mid-2017, Vasquez noticed unauthorized $11.99 per month charges

for “FYE Backstage Pass” (i.e. VIP Backstage Pass) membership to his debit card. In total,

Trans World charged Vasquez a total of approximately $167.00 for the membership without




                                                11
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 12 of 39



Vasquez’s knowledge, authorization or consent.       Vasquez paid approximately $167.00 but

derived no benefit from Trans World’s VIP Backstage Pass membership.

        41.    In or around November 2017, Vasquez called FYE and complained about the

unauthorized membership charges and demanded proof that he affirmatively enrolled.

Membership Support sent him a letter dated December 7, 2017, wrongly alleging that he had

given “a positive response to (their) direct mailing offer” and cancelled his membership. A copy

of the letter is annexed hereto as Exhibit B.

        42.    To date, Vasquez has not received a refund for any of Trans World’s unauthorized

membership charges.



                          DEFENDANTS’ LUCRATIVE
                “LOYALTY PROGRAM” SCAM TO INCREASE PROFITS

        43.    Due to the long-term decline of its brick-and-mortar retail business, in or around

2005, Trans World began exploiting its customer base to increase profits. According to Trans

World’s 2005 Annual Report, Trans World “launched Backstage Pass, a customer loyalty

program aimed at building greater share-of-wallet per customer” boasting “(o)ur unique,

customer-driven shopping experience gives us another advantage – and opportunity” and “we

have access to over 1 million members.” See Trans World’s 2005 Annual Report, available at

http://media.corporate-ir.net/media_files/irol/78/78154/reports/TWEC_2005_AR.pdf (last visited

on October 31, 2018).

        44.    In 2006, Trans World showed further concern over the declining trend in retail

sales and the company’s need to generate new revenue; then-CEO R.J. Higgins (“Higgins”), in

the 2006 Annual Report, stressed that “[t]he key once again is minimizing the impact of the

industry-wide decline in music sales [by]…maximizing the growth in our other product lines…,”

                                                12
         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 13 of 39



promising shareholders that the company would “broaden the reach of Backstage Pass, our

customer loyalty program, by increasing membership and targeting these core customers – via

email and at the point of sale….” In fact, targeting customers “at the point of sale” for the

“Backstage Pass” loyalty program was a “Key 07’ initiative” for Trans World.3

         45.     By 2007, Defendant Trans World’s Backstage Pass loyalty program was a

measured success and the company was charging annual membership fees for its Backstage Pass

loyalty program, and, according to Higgins, these “Backstage Pass customers…continue to

account for an ever increasing share of our total sales” and the company was “poised for a return

to profitability.” See Trans World’s 2007 Annual Report available at http://library.corporate-

ir.net/library/78/781/78154/items/297649/TWEC_2007_Annual_Full.pdf (last visited on October

31, 2018).

         46.     From approximately 2007 through some time in 2012, Trans World charged about

$25/year for its loyalty card. See Trans World Annual Reports available at http://phx.corporate-

ir.net/phoenix.zhtml?c=78154&p=irol-reportsannual (last visited on October 31, 2018). At some

point in 2012, Trans World began charging its customers $11.99/month for its loyalty card.

From 2012 through 2016, according to its 2016 Annual Report, Trans World earned over $23

million in revenue from “third party commission and management fees” from the FYE segment,

including kickbacks from magazine subscriptions, which Trans World deceptively solicited to its

customers as being “free” in conjunction with its deceptive “free” VIP Backstage Pass

membership offers. Trans World’s 2016 Annual Report available at http://media.corporate-

ir.net/media_files/IROL/78/78154/88367_web05232017161551.pdf (last visited on October 31,

2018).


3
        Trans       World’s       2006     Annual    Report        available      at     http://media.corporate-
ir.net/media_files/irol/78/78154/reports/TWEC_2006_AR.pdf (last visted on October 31, 2018).

                                                      13
            Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 14 of 39



            47.     Trans World continued to reap increasing profits from its aggressive membership

and subscription scam throughout its FYE segment in order to offset its retail demise. Although

Trans World’s retail operations continued to decline – during fiscal 2016 and 2017 Trans World

closed 54 retail stores and anticipated closing more stores – its 2017 Annual Report showed $5.6

million in revenue “comprised of third-party commission income and management fees related to

the       FYE       segment.”             Trans      World       2017       Annual         Report     available    at

http://www.annualreports.com/HostedData/AnnualReports/PDF/NASDAQ_TWMC_2017.pdf

(last visited on October 31, 2018). This represented an increase of nearly $1 million over the

previous year – amounting to a staggering $29 million in third-party marketing revenue in just 6

years.            See    Trans      World      Annual       Reports      available         at   http://phx.corporate-

ir.net/phoenix.zhtml?c=78154&p=irol-reportsannual (last visited on October 31, 2018). This

increase is consistent with Trans World’s marketing partner, Synapse’s, business plan of

“helping its marketing partners increase profits through magazine subscriptions…”4

            48.     Defendant Trans World’s “Backstage Pass” loyalty card scam, the gateway to its

multi-million dollar third-party commission profit scheme, was and continues to be extremely

lucrative, generating $50 million in loyalty card fees over the last three years alone. Trans

World’s 2017 Annual Report reflects $17.9 million, $16.3 million, and $15.6 million in loyalty

card fee revenue in fiscal 2017, 2016 and 2015 respectively, with net revenue (after refunds), of

$7 million, $6.5 million and $6.3 million, respectively. See Trans World 2017 Annual Report,

supra.

                   EMPLOYEES REVEAL DETAILS OF DEFENDANTS’ SCAM




4
    See https://synapseretailventures.wordpress.com/ (last visited on October 31, 2018).


                                                           14
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 15 of 39



        49.    Defendants’ employees have filed many online reviews detailing Defendants’

unfair and deceptive marketing scam, which came from the highest levels, in which employees

were ordered to sell customers “drivers” or “attachments” (memberships and subscriptions)

designed to richly profit Defendants under the guise of the offers being “free.” Some examples

are listed below:

               There is an insane amount of pressure to sell the loyalty card,
               magazine subscriptions, and to get people’s e-mails…The charge
               is automatically billed to the credit card used to sign up after 30
               days if the customer doesn’t call to cancel. This 30-day free trial is
               what you push. The goal is 1 out of every 10 credit card sign-ups,
               but it's more like 1 out of every 5 for the ever-climbing “company
               average.” …The company sends about 10 e-mails a day to your
               store, begging/threatening the managers to get their numbers up.
               You will be fired if you go two days in a row without signing
               someone up... people do not want magazine subscriptions. It is
               2017… I know CDs and DVDs don’t sell like they used to, but
               there has to be a better way than scamming people…Your
               desperation shows in the 10 threatening e-mails you send to the
               managers every day.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P4.htm (last visited on September
20, 2018).

               the focus on getting company ‘drivers’ is too intense. Rather than
               driving the sales of tangible physical products that customers come
               to the store as a destination for, the company pushes the focus on
               intangible, company subscription products (i.e. paid membership).
               Sales can be excellent for the day in terms of dollar amount but it
               means nothing to the corporate superiors if the driver percentage
               is low. Driving these intangible products, as heard by regular
               customers, hurts the business. The focus needs to be on the actual
               product of the store, the media and the merchandise but it just isn’t.
               Instead the push is on subscription.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P8.htm (last visited
on September 20, 2018).

                                                15
       Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 16 of 39




             Upper management literally expects you to deceive people into
             getting a discount card and magazines that begins as a free trial but
             will end up charging them. If you do not meet company's set
             expectations, you're often belittled and put on a daily conference
             call or expected to send multiple emails to your district and
             regional managers each day to report how many sign ups you have
             so far.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P4.htm (last visited
on September 20, 2018).

             Company hard focused on deceptive sales. This is clearly where
             DvD, CD, and magazines salesmen came to die. Employees are
             held over the coals to sell memberships. Employees jobs are held
             hostage. If you dont make membership and magazine sales goals
             you face demotion and termination. Advice to Management Dont
             be dishonest when hiring and tell prospective employees that they
             arent a part of a money scam.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P3.htm (last visited on September
20, 2018) (emphasis in original).

             Corporate focus is off of the bread and butter of the company.
             Having to sell magazine subscriptions and discount cards which
             are both automatic debit scams.

 https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P4.htm               (last
visited on September 20, 2018).

             the drivers are so stressful it makes you feel like less of a person.
             the company wants you to manipulate customers into signing up
             for things that will charge their credit card, you get screamed at for
             not scamming enough people and no matter how many you get to
             sign up it is never good enough.

https://www.glassdoor.com/Reviews/Employee-Review-f-y-e-RVW2392658.htm
(last visited on September 20, 2018).

             unethical. scams customers who don’t know any
             better…heavily pressured to scam customers into signing up for

                                              16
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 17 of 39



              magazine and rewards card subscriptions that are 1. free at first
              then charge your card later 2. are very difficult to cancel.

https://www.glassdoor.com/Reviews/Employee-Review-f-y-e-
RVW13575923.htm (last visited on September 20, 2018) (emphasis in original).

              The worst part of the job is what they called ‘drivers’ the discount
              card that if not canceled charges the customer $12 a month, and the
              magazines that could charge over $125 if not cancelled. Every
              credit card transaction we were supposed to pitch both. The pitch
              that they wanted you to pitch is very mis leading. Act like both are
              totally free until the transaction is over. Then explain that they
              would have to cancel. I had so many customers get very
              understandably angry because they felt misleaded. Pay is also way
              under industry standards. If you enjoy high stress and want to lie to
              people this is the job for you.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923.htm (last visited on September 20,
2018).

              discount card & magazine pitch was a scam and if you didnt meet
              the ‘expectations’, you face termination.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P2.htm (last visited on September
20, 2018).

              I have to promote and sell the cards that are supposed to save
              people money, yet it charges them. And the dreaded magazines... I
              have worked at the store for over a year and a half, and I'm happy
              to finally be quitting.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P4.htm (last visited on September
20, 2018).


              Having to hard sell loyalty cards, magazine subscriptions, and
              warranties to every single customer. When you don’t make your
              personal and store goals on these items you get written up and
              threatened with termination…Let employees just sell the product
              instead of spending all their time pitching ‘drivers’ which are
              really rip offs for the customers. Once someone gets burned, they
              won't come back, and that’s why f.y.e. is struggling right now.

                                               17
       Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 18 of 39




https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P4.htm (last visited on September
20, 2018).

             unrealistic sales goals, shady sales practices. Pay is horrible.
             Management encourages you to lie to customers in order to close
             sales on discount cards and magazine subscriptions.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P6.htm (last visited on September
20, 2018).

             required to ‘sell’ a certain amount of store cards - store cards
             which basically cheat you out of money! written up if don't meet a
             sales quota…Advice to Management don’t require your
             employees to screw your customers.

https://www.glassdoor.com/Reviews/f-y-e-Reviews-E240923_P6.htm (last visited on September
20, 2018) (emphasis in original).


             As a former employee of F. Y. E. (For Your Entertainment), a
             Entertainment store that sells DVD’s, CD’s, and other sorts of
             entertainment to customers is a part of the Company Trans World
             Entertainment. I am coming on this report that I have certified
             knowledge that a District Manager for this company has abused his
             power and has no remorse for firing employees for not lying to
             customers.. This scum has blatantly went to stores, has told
             managers that they must tell customers lies and deceptions in order
             to sell products so he can receive a bonus for his so called ‘Hard
             Work’. For example, the Back Stage Passes and the Magazines.
             This guy wants all employees to combine the two offers into one,
             when they are not one offer. If you buy a back stage pass, he wants
             associates to tell customers because they bought a backstage pass,
             they get two free months of magazines for free. But the associate
             has to take your information twice for both offers. And even if you
             do decide to take this deal. There have been a number of
             complaints about customers calling and stopping the magazines
             from coming but are still being charged for the service. And when
             they try to get ahold of the company, they are either put on
             extensive holds excessing more than 15 minutes or they are hung
             up on…. as a former employee, I deem it necessary to to give the
             people a little behind the scenes look on how this company and
             District Manager do business, so they can receive some sort of
             profit and/or Bonus… This District Managers name is Sean
             Crowell.

                                             18
             Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 19 of 39




https://usacomplaints.com/shops-trade/527088-fye-trans-world-entertainment-complaints-
reviews.html (last visited on September 20, 2018).


                   I have been working at Synapse Group full-time…Morale is low
                   over the past year... It seems as if everyone is about to jump ship.
                   Many people do not think Time Inc or Synapse will be able to find
                   a way to stop the diminishing revenue from poor magazine sales…

https://www.glassdoor.com/Reviews/Employee-Review-Synapse-Group-RVW6619295.htm (last
visited on September 20, 2018).5

                                       CONSUMER COMPLAINTS

       50.      Despite having received hundreds if not thousands of complaints from consumers

over the past decade, Defendants have continued their highly lucrative unfair and deceptive

membership and subscription scams. The Internet contains hundreds of consistent consumer

complaints about Defendants’ subscription and membership scam. For example:


                   I was very displeased with my encounter with f.y.e. when signing
                   up for the membership. I was told it was free then I started to
                   notice I was getting billed and they told me it was taken out
                   monthly. I called to ask about this and was told when I wanted to
                   cancel I would get a refund which I didn't get because they ‘can’t
                   do that’.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited
September 20, 2018).

                   I got the backstage pass because my cashier insisted I get it but
                   never told me it charges every so often… I called to cancel
                   it…because I saw that it started charging me. They WOULD NOT
                   let me cancel my account… She then basically told me that they
                   aren’t letting people canceling their membership because they are
                   ‘on a tight budget’…. So def do not get the membership unless you
                   want to be scammed.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).


5
    Additional employee complaints are included in Appendix A annexed hereto.

                                                        19
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 20 of 39



              I was totally scammed by f.y.e... At that time I never picked out or
              purchased any magazines... just the CD I bought…When I went
              online to check my credit card account the 3rd of July I find a
              charge for $83.50 for magazines. I immediately called my credit
              card company and disputed the charges... after realizing that I had
              not used my card for any purchases with automatic billing I traced
              it back to FYE. Upon calling them they put me through 3 different
              people who told me that it would be investigated and my money
              refunded. I still don't have my money back as of today...called
              FYE and was given another number to call for magazine
              information...Guess what. NO RECORD of them ever billing my
              credit card. At this point I am furious and will not rest till I get my
              money back.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              …They tell you that signing up for a backstage pass is free and
              doesn't cost money. Then they automatically sign you up for a
              magazine subscription that you have to cancel separately from the
              backstage pass (which they never mentioned). The employee in the
              store flat out lied to me about this and when I contacted customer
              service they said they had nothing to do with the magazines. They
              hustled me out of money with their little scam.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              I walked into my local FYE and was asked if I wanted to sign up
              for a free trial. I was told it would grant me 10% off on my
              purchases in the store in the future if I created an account, so I did.
              What they didn't tell me was that they charge you at random for the
              FYE VIP membership even if you never asked for it. I created my
              account with FYE over 2 months ago and I randomly got a $11.99
              Fee for this ‘membership’ that I never signed up for…I’m
              confused why these FYE scammers are allowed to do business.
              Why are people allowed to backstab their customers by ** them
              into "hey if you create an account with us, you'll get 10% off all
              purchases in the future!" when the truth is, the moment you say
              "Okay!" they add you onto the trial membership and charge your
              card you use on a monthly basis without your consent, this is fraud
              and should be vetted out thoroughly and all money stolen from
              customers should be returned. For your own privacy and money,
              don't do business with these ** artists.

https://www.consumeraffairs.com/home_electronics/fye.html           (last    visited
September 20, 2018).



                                                20
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 21 of 39



              This is the first bad review I have ever written in my life…Fye
              backstage pass took advantage of a girl like me. Checking out at
              fye I thought I was getting a rewards card. The clerk never told me
              it was a free trial and I would actually get charged!... Never told
              any info about how my card was being sent out to these two
              companies and the next few days I have these weird charges for
              these magazines and stuff! Getting this was super easy getting rid
              of this and I the charges was really hard…. This is the most slimy
              deceiving thing! Young people mostly shop at fye and the goal for
              this is tricking people into thinking it’s a rewards card rushing
              them to sign and then taking their money and then when you call
              they will do anything to keep the money and then confuse you. Fye
              I swear to goodness this is the most greedy thing ever, you never
              told me this was going to happen! I thought it was a rewards card!
              Fye shame on you! I am so young and poor and I can’t afford to
              put up with this! Shame on you. Shame on whoever created this
              because they know it’s a trick. They know this is what is going to
              happen to young kids. Shame.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              When I was checking out the clerk told me about the Backstage
              Pass membership and that it was free. Imagine my surprise when I
              check my bank account today and see they have charged me 11.99.
              Which means they kept my credit card info without informing me.
              As I signed no agreement for a month to month plan I will be
              disputing the charge. Shameful business practice.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).


              I wish I could give them 0 stars honestly…The cashier rushed
              through my purchase and asks "do you want to sign up for this
              discount card, it will save you 10%" and I thought sure, why not -
              this is an expensive item to begin with. She did NOT explain it was
              a "free 30 day trial" to their ridiculous membership. She did NOT
              mention I would later be charged 11.99$ if I didn't log on and
              cancel my "subscription" before the 30 days were up. … I just
              looked at my monthly bank statement today and saw that 11,99$
              fee and was so confused by it. I literally had to Google what "FYE
              BACKSTAGE PASS" was because I was positive I didn't make
              that charge. When I got on the phone with the customer service rep
              he took at least 5 minutes rambling on about keeping the
              membership and reducing it to like 4.95$, saying I can use it
              towards 3D movies or restaurants or something. Couldn't
              understand the guy. When I told him I just wanted to CANCEL my

                                              21
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 22 of 39



              membership, he tried to tell me he was going to reduce it and is
              there anything else he could help me with. This company is such a
              scam and I will never be shopping there again.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              ‘VIP’ membership - What an absolute scam, & mistake on my
              part. They bribe you in store with a 10% discount, asking you to
              sign without mentioning the fact that it's a $12 monthly
              subscription for garbage magazines nobody wants…Hey FYE, if
              you're so desperate for dollars that you have to trick paying
              customers into some lame magazine subscription, MAYBE just
              maybe it's time to call it quits. Nobody buys CDs anymore &
              nobody wants your garbage merchandise…

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              I went into the local F.Y.E. store at the mall because they had
              turntables on sale, went to the register to pay, and was offered to
              join the f.y.e. backstage pass club, which was described to me as
              "free". I was given no membership card, nor was I ever informed I
              would be charged $11.99 a month later. This is a blatant scam to
              try to get money from people. I will NEVER shop here again if
              they are willing to OPENLY LIE to their customers like this.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              I signed up for a free trial of FYE's backstage pass and the cashier
              told me I had to select some magazines to get a free issue of. There
              was a long line and my eyesight is bad so if there was any fine
              print I was not able to see it. Anyway, They apparently signed me
              up for a year subscription for time and people magazine for a total
              cost of $108.00. I called FYE's backstage pass service line and was
              told I had to call a third party. I was sent to an automated line that
              had no discernible option to get a refund on the amount that was
              already charged to me… FYE essentially scammed me out of what
              for me is a whole week of pay! The whole process of being assured
              a refund took me hours and many tears (because I am financially
              incapable of paying $108.00 on magazines and I was very
              frustrated too). I will never shop at FYE again and I will
              discourage my friends from shopping there too…

https://www.consumeraffairs.com/home_electronics/fye.html          (last     visited
September 20, 2018).




                                               22
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 23 of 39



              Along with other reviewers here, I too was fraudulently charged
              for magazine subscriptions I did NOT want! I tried numerous times
              to correct this and ordered new bank cards twice but they kept
              charging my account anyway. I ended up closing my account and
              switching to a new bank altogether over this mess! I will NEVER
              spend another dime in FYE and if any of you consumers do shop
              in there, please be safe and use cash... never use a card!

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              Made a purchase for my daughter at their store in Altamonte Mall.
              Asked if I wanted to join their rewards club, I was assured it did
              not cost anything, I didn't want to pay for anything additional. Lo
              and behold, my credit card starting getting charged a membership
              fee and magazine subscriptions, which were not authorized. If you
              ever buy anything at this store using a credit or debit card you need
              to pay close attention to fraudulent charges for many months or
              years, the last time we shopped at this store was 6 months ago.

https://www.consumeraffairs.com/home_electronics/fye.html         (last     visited
September 20, 2018).

              My daughter’s credit card information was taken without her
              permission, she was offer the backstage pass, she specifically
              asked if there was any charge for it, they said ‘NO’…, she made a
              purchase that same day on the store, and they took her credit card
              information from that purchase. It didn’t happen just to my
              daughter. It has happen to some of her friends too, and the moms
              had to get involve to get their money back. They charged my
              daughter from December 2016 to July, twice in May…Shame on
              this company, this is stealing and lying, it’s a big company shame
              on them. I will never buy from them again and so is my daughter
              and her friends. It’s not the only company to buy stuff. Don't be
              fooled and don't trust this company.

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).

              I bought a couple of items at this store. The cashier asked if I
              wanted to enroll in their loyalty program. I said sure thinking
              it was like my CVS or Kroger card. I was also told that I
              would receive a free issue of a couple of magazines. Well, this
              month I noticed a charge for their loyalty card. Looked at my
              account and it was charged last month as well. In addition, I
              was charged for the magazines this month. I called their
              customer service and asked for a refund since I was never



                                               23
             Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 24 of 39



                   informed by the cashier or the paperwork for the card that I
                   would be charged….What a scam!

https://www.consumeraffairs.com/home_electronics/fye.html (last visited September 20, 2018).6

                                      PLAINTIFFS’ ALLEGATIONS

       51.      Trans World’s in-store solicitation of “free” and “loyalty” memberships and

magazine subscriptions and unauthorized enrollment of unsuspecting consumers into worthless

memberships and subscriptions was unfair, deceptive and failed to provide Plaintiffs and the

Subclasses with all material terms of the “Free-To-Pay” conversions. The only “loyalty” aspect

of the membership was Trans World’s “loyalty” to maximize profits in a declining retail market.

       52.      Defendants failed to disclose to Plaintiffs and the Subclasses all the material terms of

the free-to-pay conversions in an effort to induce consumers to accept the “free trials.” Despite

failing to disclose the material terms, Trans World and its marketing partner, Synapse, charged

consumers’ credit cards, debit cards and/or bank accounts for bogus memberships and unwanted

magazines without consumers’ express consent, and continued to do so until consumers

affirmatively, and separately, cancelled each membership subscription. These practices resulted

in millions of dollars of profit for Defendants through their direct billing and lucrative revenue

sharing agreement.

       53.      Trans World disclosed and transmitted Plaintiffs Rovinelli’s, Carlos’ and the

Subclasses’ members’ personal, confidential and financial information to its marketing partner,

Synapse, without Plaintiffs’ and the Subclasses’ members’ knowledge, authorization, or consent.

Defendants knew or should have known that consumers billed for worthless and unwanted

memberships and subscriptions was a likely result of the Defendants’ failure to disclose all

material terms of the free-to-pay conversions.


6
    Additional consumer complaints are included in Appendix B annexed hereto.

                                                        24
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 25 of 39



    54.     Defendants failed to disclose to Plaintiffs and the Subclasses’ members all material

terms in a clear and conspicuous manner. For example, even if material terms were disclosed,

those terms were not properly disclosed, as explained below:

                a. Defendants placed some material terms and conditions in
                   places where a reasonable consumer would not actually
                   perceive and understand the disclosures within the context of
                   the acceptance of the “free trial” offers;

                b. Defendants placed some material terms and conditions in
                   locations where they were not likely to be read or seen;

                c. Defendants placed some material terms in terms and
                   conditions that they knew or should have known that
                   consumers did not and could not typically read;

                d. Defendants prominently featured and highlighted non-
                   material terms and advertisements in large font size and color
                   highlights to distract attention away from the material terms;

                e. Defendants prominently featured and highlighted “free” and
                   failed to properly disclose that consumers had to
                   affirmatively cancel within a period of time or charges would
                   automatically apply to consumers’ credit or debit cards;

                f. Defendants failed to clearly and conspicuously inform
                   consumers about how to cancel by putting the cancellation
                   information away from information relating to the “free”
                   offer;

                g. Defendants failed to provide Plaintiffs with an option to
                   decline the ongoing monthly membership or monthly
                   subscription, and/or prevent Defendants from charging them
                   for subsequent memberships or subscriptions at the time of
                   accepting the “free” offer;

                h. Defendants failed to provide the amount of the charges and
                   the date the charges would occur on Plaintiffs’ or consumers’
                   credit or debit cards or would be withdrawn from Plaintiff’s
                   or consumers’ bank accounts; and

                i. Defendants failed to clearly and conspicuously disclose their
                   refund policies.



                                              25
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 26 of 39



    55.     Defendants’ failure to disclose the material terms, or intentional concealment of

material terms, prevented consumers, including Plaintiffs and the Subclasses’ members, from

acquiring material information.

    56.     Defendants failed to clearly and conspicuously disclose to Plaintiffs and the

Subclasses’ members all material terms before obtaining their billing information. For example,

even if all of the material terms were disclosed and they were disclosed in a clear and

conspicuous manner, Defendants disclosed those terms only after obtaining their billing

information.

    57.     Defendants failed to obtain the express informed consent of Plaintiffs and the

Subclasses’ members before charging their credit cards, debit cards, and/or bank accounts. For

example:

                a. Defendants did not obtain the express consent of Plaintiffs
                   and the Subclasses’ members before charging consumers’
                   credit cards, debit cards, and/or bank accounts and
                   Defendants additionally failed to adequately notify the
                   consumers or otherwise obtain any consent from the
                   consumers at the end of the “free” trial;

                b. Defendants failed to send adequate notice to help prevent the
                   continuation of unknowing or unwanted membership or
                   subscription charges to consumers’ credit cards, debit cards,
                   and/or bank accounts even though Defendants had Plaintiffs’
                   and the Subclasses’ members’ addresses, email addresses,
                   and phone numbers;

                c. Defendants did not obtain the express informed consent of
                   Plaintiffs and the Subclasses’ members because the
                   consumers did not agree to purchase the memberships or
                   subscriptions for the prices charged and were not aware that
                   the recurring charges would be billed to their credit cards,
                   debit cards, and/or bank accounts;

                d. Defendants did not obtain the express informed consent of
                   Plaintiffs and the Subclasses’ members to charge consumers’


                                              26
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 27 of 39



                    credit cards, debit cards, and/or bank accounts because
                    silence or inaction was not express consent;

                e. Defendants did not obtain the express consent of Plaintiffs
                   and the Subclasses’ members to charge consumers’ credit
                   cards, debit cards, and/or bank accounts because consumers
                   did not receive all material terms before giving any asserted
                   express consent;

                f. Prior to the consummation of Defendants’ free-to-pay
                   conversions, Defendants failed to clearly and conspicuously
                   disclose to Plaintiffs and the Subclasses’ members the exact
                   nature and extent of Defendants’ billing, refund, return, or
                   cancellation policies and automatically enrolled them into
                   Defendants’ membership subscriptions; and

                g. Defendants failed to provide Plaintiffs and the Subclasses’
                   members with a simple mechanism for them to stop recurring
                   charges from being placed on their credit cards, debit cards,
                   and/or bank accounts.

                                CLASS ACTION ALLEGATIONS

    58.     Plaintiffs bring this action on behalf of themselves and all other similarly situated

members of the Subclasses pursuant to Rule 23 of the Federal Rules of Civil Procedure. This

class action satisfies the numerosity, commonality, typicality, adequacy, predominance, and

superiority requirements of Rule 23 and the provisions therein.

    59.     The proposed Subclasses are as follows:

                a. “Debit Card Class:” All persons residing in the United
                   States who had their debit card charged, or bank account
                   debited, by Trans World for a VIP Backstage Pass
                   membership or by Synapse, for magazine subscriptions,
                   without Defendants first obtaining proper written
                   authorization signed, or similarly authenticated, for
                   preauthorized electronic fund transfers within one year prior
                   to filing this Complaint.

                b. “Credit Card Class:” All persons residing in the United
                   States who had their credit card charged by Trans World for
                   a VIP Backstage Pass membership or by Synapse, for
                   magazine subscriptions, without Defendants first obtaining

                                               27
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 28 of 39



                     proper written authorization signed, or similarly
                     authenticated, for preauthorized electronic fund transfers
                     within one year prior to filing this Complaint.

                 c. “Membership Class:” All persons residing in the United
                    States who were enrolled via in-store application and
                    charged for VIP Backstage Pass memberships.

                 d. “Magazine Subscription Class:” All persons residing in the
                    United States who were charged for magazine subscriptions
                    by Synapse, Trans World, or FYE, or by any other company
                    authorized to do so by either Defendants or FYE.

                 e. “Connecticut Class or CUTPA Class:” All persons residing
                    in Connecticut who were enrolled via in-store application
                    and charged for VIP Backstage Pass membership and/or
                    were charged for magazine subscriptions by Synapse, Trans
                    World, or FYE, or by any other company authorized to do
                    so by either Defendants or FYE (together with the Debit
                    Card Class, Credit Card Class, Membership Class and
                    Magazine     Subscription   Class,     collectively,  the
                    “Subclasses”).

    60.     Plaintiffs reserve the right to modify the Subclasses’ definitions before moving for

class certification, including a reservation of the right to seek certification of additional

subclasses, if discovery reveals that modifying the definitions and/or seeking additional

subclasses would be appropriate.

    61.     The Class Period is limited to the applicable statute of limitations for claims at issue

and runs until the date of entry of final judgment in this action.

    62.     The Subclasses are, collectively, composed of at least several thousand people, the

joinder of whom is impracticable except by means of a class action. The disposition of their

claims in a class action will benefit the parties and the Court. Defendants sell hundreds of

memberships and subscriptions per month, or more, and the members of the Subclasses are so

numerous and geographically dispersed across the United States that joinder of all Subclasses’

members is impracticable, if not impossible.

                                                 28
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 29 of 39



    63.     Defendants have acted with respect of the Subclasses in a manner applicable to each

Subclass member. There is a well-defined community of interest in the questions of law and fact

involving and affecting the parties to be represented. Common questions of law and fact exist

and such common questions predominate over any questions of law or fact which may affect

only individual members of the Subclasses. Such common questions include but are not limited

to the following:


                    a. Whether Defendants omitted, concealed or misrepresented
                       facts concerning enrollment in the membership and
                       subscription programs and whether such omissions,
                       concealments, or misrepresentations were intended to and did
                       mislead and deceive consumers;

                    b. Whether Plaintiffs and the Subclasses’ members’ credit card,
                       debit card and/or bank account information was wrongfully
                       accessed or caused to be accessed by a party who was not
                       authorized to access Plaintiffs’ and the Subclasses’ members’
                       private credit card, debit card and/or bank account
                       information;

                    c. Whether the members of the Subclasses did not execute
                       written agreements properly detailing the terms, amounts,
                       and dates of the automatic or recurring electronic payments;

                    d. Whether the members of the Subclasses did not provide
                       either a written (“wet”) or electronic signature authorizing
                       the automatic or recurring electronic payments and
                       Defendants did not provide the Subclasses’ members with
                       such authorization;

                    e. Whether Defendants took unauthorized payments from the
                       Subclasses’ members’ accounts even though Defendants did
                       not have the required written or electronic authorization for
                       such payments;

                    f. Whether Defendants obtained the bank account, credit card
                       or debit card information of Plaintiffs and the Subclasses’
                       members through fraud, misrepresentation or deceptive
                       practices;

                    g. Whether Defendants committed unfair and deceptive acts and
                       practices in surreptitiously charging Plaintiffs and the
                                                 29
           Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 30 of 39



                      Subclasses for enrollment in VIP Backstage Pass and
                      magazine subscriptions;

                   h. Whether Plaintiffs and the Subclasses have sustained
                      damages and loss as a result of Defendants’ actions, and the
                      nature and extent of damages to which Plaintiffs and the
                      members of the Subclasses are entitled;

                   i. Whether Defendants have been unjustly enriched at the
                      expense of Plaintiffs and the Subclasses;

                   j. Whether the acts and omissions of Defendants violated
                      Connecticut General Statutes §§ 42-110a, et seq.; and

                   k. Whether Defendants’ omissions,             concealments      or
                      misrepresentations violate the EFTA.

     64.       Plaintiff Vasquez’s bank account was debited on a recurring basis by Trans World,

and Plaintiffs Rovinelli’s and Carlos’ accounts were debited on a recurring basis by Synapse

without Defendants obtaining signed written authorization, or similar authentication, for

preauthorized electronic fund transfers. As such, Plaintiffs are asserting claims that are typical of

the Subclasses. Moreover, Plaintiffs asserted claims are typical of the claims of the other

members of the Subclasses in that all members have been harmed in substantially the same way

by Defendants’ acts and omissions.

     65.       Plaintiffs will fairly and adequately represent and protect the interest of the

Subclasses.     Plaintiffs have no interests antagonistic or adverse to other members of the

Subclasses. Plaintiffs have retained counsel who are competent and experienced in class action

litigation.

     66.       Defendants have acted or refused to act on grounds generally applicable to all

members of the Subclasses, thereby making final relief concerning the Subclasses in their totality

appropriate.




                                                 30
           Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 31 of 39



     67.     Plaintiffs and the Subclasses have suffered injury and damages as a result of

Defendants’ wrongful conduct as alleged herein. Absent a class action, the Subclasses will

continue to suffer injury, thereby allowing these alleged violations of law to proceed without

remedy, and allowing Defendants to retain the proceeds of their ill-gotten gains.

     68.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of

the Subclasses would create the risk of inconsistent or varying adjudications with respect to

individual members of the Subclasses. Moreover, litigation on an individual basis could be

dispositive of the interests of absent members of the Subclasses and substantially impair or

impede their ability to protect their interests.

     69.     In view of the complexity of the issues presented and the expense that an individual

plaintiff would incur if he or she attempted to obtain relief from Defendants, the individual

claims of the Subclasses’ members are monetarily insufficient to support separate actions.

Because of the size of the individual Subclasses’ members’ claims, few, if any, members of the

Subclasses could afford to seek legal redress for the wrongs complained of in this Complaint.

     70.     Plaintiffs do not anticipate any difficulty in managing this action as a class action.

The identities of the Subclasses’ members are known by Defendants, and the measure of

monetary damages can be calculated from Defendants’ records. This action poses no unusual

difficulties that would impede its management by the Court as a class action.

                                         COUNT I
     (For Violations of the Electronic Funds Transfer Act – On Behalf of Plaintiffs and the
                                          Subclasses)

     71.     The preceding paragraphs are incorporated by reference as if the same were fully set

forth herein.


                                                   31
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 32 of 39



    72.       Pursuant to 15 U.S.C. § 1693e(a), (Section 907(a) of the EFTA), a “preauthorized

electronic transfer from a customer’s account may be authorized by the consumer only in

writing, and a copy of such authorization shall be provided to the consumer when made.”

    73.       “Preauthorized electronic fund transfer” is defined as “an electronic fund transfer

authorized in advance to recur at substantially regular intervals.” 15 U.S.C. § 1693a(10), Section

903(10) of the EFTA.

    74.       Pursuant to 12 C.F.R. § 205.10(b), Section 205.10(b) of Regulation E,

“[p]reauthorized electronic fund transfers from a customer’s account may be authorized only by

a writing signed, or similarly authenticated, by the customer. The person that obtains the

authorization shall provide a copy to the consumer.”

    75.       “The authorization process should evidence the consumer’s identity and assent to the

authorization” and “[a]n authorization is valid if it is readily identifiable as such and the terms of

the preauthorized transfer are clear and readily understandable.” Section 205.10(b), Supp I.of the

Federal Reserve Board’s Official Staff Commentary to Regulation E, 12 C.F.R. § 205.10(b),

Comments 5 and 6 (emphasis added).

    76.       Defendants have violated the EFTA and Regulation E by and through several acts

and omissions, including, without limitation the following: (i) failing to obtain Plaintiffs’ and

members of the Subclasses authorization for pre-authorized electronic transfers to Defendants;

and (ii) failing to provide a copy of such authorization to Plaintiffs and members of the

Subclasses.     For example, Defendants repeatedly debited Plaintiffs’ and the Subclasses’

members’ credit cards, debit cards and/or bank accounts on a recurring basis without obtaining a

valid written authorization signed, or similarly authenticated, for preauthorized electronic fund

transfers from Plaintiffs’ and the Subclasses’ members’ accounts.



                                                 32
            Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 33 of 39



      77.     Thus, Defendants failed to comply with 15 U.S.C. § 1693e(a) (EFTA) and 12 C.F.R.

§ 205.10(b) (Regulation E) when they debited Plaintiffs’ and Subclasses’ members’ credit cards,

debit cards and/or bank accounts on a recurring basis but failed to provide a copy of a written

authorization signed, or similarly authenticated, by Plaintiffs or the Subclasses’ members for

preauthorized electronic fund transfers.

      78.     Based upon Defendants’ EFTA and Regulation E violations, Defendants are liable to

Plaintiffs and the Subclasses for actual damages, statutory damages pursuant to 15 U.S.C. §

1693m, and reasonable attorneys’ fees and costs.


                                       COUNT II
    (For Violations of CUTPA (Conn. Gen. Stat. §§ 42-110a, et seq.) – On behalf of Plaintiff
                              Vasquez and the CUTPA Class)7

      79.     Plaintiff Vasquez realleges and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

      80.     Plaintiff Vasquez and members of the proposed CUTPA Class are consumers within

the meaning of the CUTPA, and Defendants’ memberships and subscriptions are goods within

the meaning of the CUTPA. Defendants, through their conduct, are engaged in trade or

commerce within the meaning of the CUTPA, and the “free-to-pay” membership/subscriptions

offered by Defendants to Plaintiff Vasquez and Class members constitutes consumer transactions

within the meaning of the CUTPA.

      81.     Defendants engaged in unfair and deceptive acts or practices in the conduct of trade

or commerce in violation of the CUTPA through the following acts and omissions regarding its

“free-to-pay” conversion of memberships/subscriptions: (i) Defendants made false and/or


7
          A copy of this Complaint shall be mailed to the Attorney General, Administrators, Commissioners, or other
officers, as required by the laws of Connecticut, upon and at the time of the filing of the Complaint pursuant to
Conn. Gen. Stat. § 42-110g(c).

                                                        33
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 34 of 39



misleading statements of material fact, which statements were likely to deceive the public; (ii)

Defendants omitted and concealed material facts from Plaintiff Vasquez and the CUTPA Class;

and (iii) Defendants knew, or were reckless in not knowing, that its representations were false

and/or misleading.

    82.         Defendants knew or should have known that these acts and omissions violated the

CUTPA and public policy, and were unfair, unethical, oppressive, unscrupulous and caused

substantial injury to consumers, including Plaintiff Vasquez and other members of the CUTPA

Class.

    83.         Defendants’ actions, misrepresentations and omissions were done in willful or

knowing violation of the CUTPA.

    84.         As a result of Defendants’ unfair and deceptive conduct, Plaintiff Vasquez and

members of the CUTPA Class have suffered ascertainable losses under Conn. Gen. Stat. § 42-

110g(a) in the form money or property. Those ascertainable losses include the loss of monies

taken from Plaintiff Vasquez and the CUTPA Class members’ bank accounts or charged to their

credit cards or debit cards for the memberships/subscriptions. Plaintiff and members of the

CUTPA Class have also otherwise been damaged by Defendants’ unfair and deceptive conduct.

          85.     Plaintiff Vasquez and members of the proposed Connecticut Class are entitled to

compensatory damages from Defendants for the economic and non-economic damages identified

herein, together with equitable and declaratory relief and other appropriate damages, including

punitive damages, attorneys’ fees, and costs of suit.

                                          COUNT III
                         (Unjust Enrichment – On Behalf of the Subclasses)

    86.         Plaintiffs reassert and incorporate herein each and every allegation in the preceding

paragraphs of this Complaint (excluding ¶¶ 79-85) as if set forth fully herein.

                                                   34
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 35 of 39



    87.     As a result of Defendants’ fraudulent, deceptive and wrongful conduct, Plaintiffs and

members of the Subclasses have conferred benefits upon Defendants in the form of payment for

Defendants’ memberships and subscriptions. Defendants received and accepted from Plaintiffs,

and members of the Subclasses, benefits in the form of unauthorized fees and charges for VIP

Backstage Pass memberships and magazine subscriptions, which were not authorized or

consented to by Plaintiffs and the Subclasses’ members, and have little, if any, value.

    88.     Defendants were at all times aware that the benefits conferred upon them by

Plaintiffs and members of the Subclasses were the result of Defendants’ fraudulent, deceptive

and wrongful conduct. Defendants voluntarily accepted and retained the benefits conferred upon

them.

    89.     Plaintiffs and the Subclasses’ members sustained damages when Defendants

assessed unauthorized fees and charges for VIP Backstage Pass and magazine subscriptions.

    90.     Allowing Defendants to retain these unjust profits and other benefits would offend

traditional notice of justice and fair play. Under these circumstances, it would be inequitable for

Defendants to retain the benefits and allowing them to do so would induce companies to

fraudulently conceal, mislead, and/or misrepresent key characteristics and obligations of their

products to increase sales and profits.

    91.     Plaintiffs on behalf of themselves and all others similarly situated, seek restitution

from Defendants and an order of this Court proportionally disgorging all profits, benefits, and

other compensation obtained by Defendants from their wrongful conduct.

                                     COUNT IV
           (Money Had and Received – On behalf of Plaintiffs and the Subclasses)

    92.     Plaintiffs reassert and incorporate herein each and every allegation in the preceding

paragraphs of this Complaint (excluding ¶¶ 79-85) as if set forth fully herein.

                                                35
          Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 36 of 39



    93.     Defendants received monies from consumers to which they were not legally entitled.

    94.     Consumers have a claim for the monies Defendants collected in credit card, debit

card and/or bank account charges via the VIP Backstage Pass membership and/or magazine

subscriptions.

    95.     Equity and good conscience requires that Defendants pay back those monies.

    96.     Defendants’ practices caused Plaintiffs and the Subclasses’ members to suffer injury.

They are entitled to reimbursement, restitution, and disgorgement in the amount necessary to

restore them to the position they would have been in if Defendants had not improperly collected

and retained the abovementioned monies.

                                       COUNT V
                  (Conversion – On behalf of Plaintiffs and the Subclasses)

    97.     Plaintiffs reassert and incorporate herein each and every allegation in the preceding

paragraphs of this Complaint (excluding ¶¶ 79-85) as if set forth fully herein.

    98.     Consumers have a right to retain the money Defendants took from consumers’ credit

card, debit card and/or bank accounts.

    99.     Defendant wrongfully converted the monies obtained from consumers’ credit cards,

debit cards and/or bank accounts, which consumers provided for a limited purpose – to purchase

items in-store at FYE – and used it beyond the scope of what was authorized.

    100.    Defendants touted the “free” offers as legitimate and then used the offer as a means

to charge consumers’ credit cards, debit cards and/or bank accounts without authorization.

Defendants converted the monies for their own use. The conversion caused consumers to suffer

damages because they lost money due to the unauthorized charges.




                                                36
        Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 37 of 39



    101.    Consumers are entitled to damages in an amount sufficient to compensate them for

their losses, including the amount Defendants wrongfully converted from the unauthorized

charges and interest in an amount to be proven at trial.

    102.    Based on Defendants’ wrongful conversion of the funds assessed and/or charged to

Plaintiffs and the members of the Subclasses for VIP Backstage Pass and/or the magazine

subscriptions, Defendants are liable for damages, including all amounts wrongfully converted,

and costs permitted by law.

                                    CLAIMS FOR RELIEF

       Wherefore, Plaintiffs and members of the Subclasses respectfully request that the Court:

       A.    Certify this action as a class action pursuant to Rule 23 of the Federal Rules of Civil

             Procedure and designate Plaintiffs as the representatives of the Subclasses;

       B.    Award statutory damages of $1,000.00, per member of the Subclasses, pursuant to

             the Electronic Fund Transfer Act, §916(a)(2)(A);

       C.    Award actual damages;

       D.    Award costs and reasonable attorneys’ fees pursuant to the Electronic Fund

             Transfer Act, §916(a)(3);

       E.    Award prejudgment interest at the legal rate;

       F.    Determine the damages sustained by Plaintiff Vasquez and the Connecticut Class as

             a result of Defendants’ violations of Conn. Gen. Stat. §§ 42-110a, et seq. and award

             any actual and punitive damages;

       G.    A judgment awarding Plaintiffs and members of the Subclasses restitution of all

             improper fees assessed and/or charged by Defendants;




                                                37
 Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 38 of 39



H.   Award Plaintiffs and the Subclasses’ members their costs and disbursements of this

     suit, including, without limitation, reasonable attorneys’ fees, expenses and costs;

I.   An Order declaring that Defendants are obligated to pay both prejudgment and

     post-judgment interest on any amounts awarded; and

J.   An Order granting such other and further relief as the Court deems just and proper

     under the circumstances.




                                        38
         Case 1:18-cv-12377-DPW Document 1 Filed 11/14/18 Page 39 of 39



                                         JURY DEMAND

        Plaintiffs, on behalf of themselves and all others similarly situated, hereby demand a trial

by jury on all issues so triable.

Dated: November 14, 2018

                                By their attorneys,

                                               /s/ Angela M. Edwards, Esq.

                                               _____________________________________
                                               Angela M. Edwards, Esquire (BBO# 565111)
                                               Law Office of Angela Edwards
                                               72 Canterbury Circle
                                               East Longmeadow, Massachusetts 01028
                                               Tel: (413) 525-3820 (office)
                                                      (413) 214-8870 (cell)
                                               Fax: (413) 525-3820
                                               angelaedwards@charter.net

                                               Lee S. Shalov (to be admitted pro hac vice)
                                               Wade C. Wilkinson (to be admitted pro hac vice)
                                               McLAUGHLIN & STERN, LLP
                                               260 Madison Ave.
                                               New York, NY 10016
                                               Telephone: (212) 448-1100
                                               lshalov@mclaughlinstern.com
                                               wwilkinson@mclaughlinstern.com




                                                 39
